


Exhibit 10.1

 

Confidential

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on this 8th day of
May, 2013, by and between Lantheus Medical Imaging, Inc., and its predecessors,
successors and assigns (the “Company”), and Jeffrey Bailey (“Executive”).

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

 

1.             Employment and Duties.

 

(a)           General.  Executive shall serve as President and Chief Executive
Officer (the “CEO”) of the Company and its subsidiaries and parent entities and
will report to the Board of Directors of the Company (the “Board”) and the Board
of Directors of Lantheus MI Holdings, Inc., the indirect parent company of the
Company (“Holdings”, and collectively with its direct and indirect subsidiaries,
the “Lantheus Affiliates”).  In addition, Executive shall serve as a member of
the Boards of Directors of Holdings, Lantheus MI Intermediate, Inc., the Company
and the Company’s subsidiaries and affiliates without additional compensation. 
In these capacities, Executive shall render such executive, managerial,
administrative and other services as customarily are associated and incident to
such positions, and as the Board or the Board of Directors of Holdings may, from
time to time, reasonably require of him consistent with such position.  The
Board shall use its reasonable efforts to cause Executive to be elected as a
member of the Board in connection with and following the First Public Offering
(as defined in the Shareholders Agreement) of the Company for so long as he is
employed by the Company.

 

(b)           Exclusive Services.  For so long as Executive is employed by the
Company, Executive shall devote his full time, energies and talents to serving
as its, and its subsidiaries’ and parent entities’ President and CEO. 
Notwithstanding the forgoing, Executive may devote reasonable time to activities
other than those required under this Agreement, including activities involving
professional, charitable, community, educational, religious and similar types of
organizations, speaking engagements, and similar types of activities, to the
extent that such activities do not, individually or in the aggregate, conflict
materially with the performance of Executive’s duties under this agreement;
provided, however, that Executive shall not serve on the board of any business
or charitable organization, or hold any other position with any business,
without the consent of the Board.  Such advance Board approval has been obtained
for Executive to serve as a director of the Trenton/Mercer County Boys&Girls
Club during his employment with the Company.

 

2.             Employment “At-Will”.  Executive’s employment commenced on
January 23, 2013 (the “Start Date”).  Executive’s employment with the Company
shall, at all times, be treated as “at will,” meaning that Executive’s
employment may be terminated by the Company for any reason or no reason at all,
unless otherwise prohibited by law.

 

3.             Compensation and Other Benefits.  Subject to the terms of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to Executive as compensation for services rendered hereunder:

 

--------------------------------------------------------------------------------


 

(a)           Base Salary.  The Company shall pay to Executive an annual base
salary (the “Base Salary”) of not less than $450,000, less taxes and
withholdings, payable in accordance with the regular payroll practices of the
Company.  Salary increases, if any, may occur from time to time in the Company’s
sole discretion.  Such salary increases will depend upon a number of factors,
including but not limited to Executive’s performance, the Company’s financial
performance, and the general economic environment.

 

(b)           Equity Participation. Concurrently with the execution of this
Agreement, Executive is purchasing from Holdings, and Holdings is issuing and
selling to Executive, 58,823 shares of common stock of Holdings (the “Purchased
Equity”) at a per share purchase price equal to $6.80 (the “Executive Equity
Purchase”) pursuant to a subscription agreement in the form attached hereto as
Exhibit A (the “Subscription Agreement”).  In connection with, and as a
condition to, Holdings issuing such Purchased Equity to Executive, Executive
shall become party to and bound by the Amended and Restated Shareholders
Agreement, dated as of February 26, 2008, by and among Holdings and the other
parties thereto from time to time (as amended, supplemented or modified from
time to time, the “Shareholders Agreement”) by executing a joinder agreement in
the form attached as Exhibit A to the Subscription Agreement.  In addition,
concurrently with the execution of this Agreement, Executive is being granted an
amount of options exercisable for 1,000,000 shares of common stock of Holdings
with a per share exercise price of $6.80 pursuant to an option grant award
agreement in the form attached hereto as Exhibit B.

 

(c)           Annual Cash Bonus.  Executive shall be eligible to receive an
annual, discretionary cash bonus (“Annual Cash Bonus”) less taxes and
withholdings, with a target bonus opportunity of 100% of Executive’s Base Salary
for the applicable calendar year (the “Target Bonus”). Annual Cash Bonuses are
not guaranteed and are granted in the Company’s sole discretion, with the amount
variable, based on individual and Company performance, and/or will be calculated
in accordance with an applicable short-term incentive program, should the
Company, in its discretion, adopt such a program in regards to Executive, in the
event of which vesting and participation will be governed by and subject to the
applicable plan documents.  Annual Cash Bonuses, if any, are generally paid in
March of the year following the year in which the bonus was earned, by the 15th
of that month, and will only be paid to the extent the same is earned, subject
to Executive’s continued employment on such payment date, except as otherwise
provided in Section 4 hereof.  To the extent any management or advisory fees are
payable to any of Avista Capital Partners, L.P., Avista Capital Partners
(Offshore), L.P., or ACP-Lantern Co-Invest LLC, such fees shall be excluded for
the purpose of determining whether performance criteria based on the Company’s
EBITDA were satisfied in determining the amount, if any, of Executive’s Annual
Cash Bonus.

 

(d)           Employee Benefit Plans.  Executive shall be entitled to
participate in all employee health and welfare plans and programs of the
Company, in accordance with their respective terms, as may be amended from time
to time, on a basis no less favorable than that made available to other senior
executives of the Company.  Coverage under such plans are governed by the
applicable plan documents which shall be provided to Executive.

 

2

--------------------------------------------------------------------------------


 

(e)           Expenses.  The Company shall reimburse Executive for reasonable
travel and other business-related expenses incurred by Executive in connection
with the fulfillment of his duties hereunder, upon presentation of proper
receipts or other proof of expenditure and subject to the applicable expense
reimbursement policies and procedures of the Company as in effect from time to
time.  Executive shall comply with such expense reimbursement policies and
procedures as may be in effect from time to time.  In addition, for a period of
12 months following the Start Date, Executive shall be reimbursed on a monthly
basis an aggregate amount of one and a half times (1.5x) Executive’s
(i) properly documented commuting expenses to the Company’s headquarters in
North Billerica, Massachusetts, from Executive’s current residence in the
Princeton, New Jersey area, and (ii) living expenses for the renting of an
apartment in the vicinity of the Company’s headquarters; provided, however, that
such aggregate reimbursement shall not exceed $7,500 per month.

 

(f)            Vacation.  Executive shall be entitled to four (4) weeks of
vacation per year.  Such vacations shall extend for such periods and be taken at
such intervals as shall be appropriate and consistent with the proper
performance of Executive’s duties hereunder.

 

4.             Termination of Employment.

 

(a)           Termination By the Company Without Cause or By Executive With Good
Reason.  Except as provided in Section 4(b), if Executive’s employment is
terminated by the Company without “Cause,” as that term is defined in
Section 4(e) below, or Executive terminates his employment for “Good Reason,” as
that term is defined in Section 4(f) below, Executive shall receive the
following, subject to Section 4(g):

 

(i)            an amount equal to Executive’s Base Salary on the date of
termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;

 

(ii)           an amount equal to the full Target Bonus for the year of
termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would be otherwise
due prior thereto;

 

(iii)          provided that Executive elects to purchase continued healthcare
coverage under COBRA, an amount equal to the Company’s portion of the premium
for medical and dental benefits under the Company’s group medical and dental
plans that the Company was paying on Executive’s behalf on the date of
termination (which subsidy will be treated as imputed income) for a period of 12
months, with the first payment commencing on the Company’s first payroll date
after the 60th day following Executive’s

 

3

--------------------------------------------------------------------------------


 

termination of employment, and such first payment shall include any such amounts
that would otherwise be due prior thereto;

 

(iv)          a lump sum amount equal to any earned, but unpaid, Annual Cash
Bonus, if any, for the year prior to the year of termination, less taxes and
withholdings, which shall be payable on the 60th day following Executive’s
termination of employment;

 

(v)           a lump sum amount equal to any earned, but unpaid, Base Salary, if
any, through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable with the Company’s first payroll after
Executive’s termination of employment; and

 

(vi)          a lump sum amount equal to any unreimbursed business expenses, if
any, pursuant to and in accordance with Section 3(e), incurred through the date
of Executive’s termination of employment.

 

(b)           Termination Without Cause or For Good Reason following a Change of
Control.  If, within 12 months following the occurrence of a Change of Control
(as defined in the Shareholders Agreement) of Holdings, Executive terminates his
employment for Good Reason or the Company terminates Executive’s employment with
the Company without Cause, Executive shall receive the following, subject to
Section 4(g):

 

(i)            an amount equal to two times (2x) Executive’s Base Salary on the
date of termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;

 

(ii)           an amount equal to two times (2x) the full Target Bonus for the
year of termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;

 

(iii)          provided that Executive elects to purchase continued healthcare
coverage under COBRA, an amount equal to the Company’s portion of the premium
for medical and dental benefits under the Company’s group medical and dental
plans that the Company was paying on Executive’s behalf on the date of
termination (which subsidy will be treated as imputed income) for a period of 18
months, with the first payment commencing on the Company’s first payroll date
after the 60th day following Executive’s termination of employment, and such
first payment shall include any such amounts that would otherwise be due prior
thereto;

 

(iv)          a lump sum amount equal to any earned, but unpaid, Annual Cash
Bonus, if any, for the year prior to the year of termination, less taxes and

 

4

--------------------------------------------------------------------------------


 

withholdings, which shall be payable on the 60th day following Executive’s
termination of employment;

 

(v)           a lump sum amount equal to any earned, but unpaid, Base Salary, if
any, through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable on the first payroll date after Executive’s
termination of employment; and

 

(vi)          a lump sum amount equal to any unreimbursed business expenses, if
any, pursuant to and in accordance with Section 3(e), incurred through the date
of Executive’s termination of employment.

 

Executive acknowledges and agrees that, in connection with any Change of Control
transaction, Executive shall not be entitled to receive, and shall not be paid,
any transaction, success, sale or similar bonus or payment.

 

(c)           Termination Due to Death or Permanent Disability.  Executive’s
employment with the Company shall terminate automatically on Executive’s death. 
In the event of Executive’s Permanent Disability, the Company shall be entitled
to terminate his employment.  For purposes of this Agreement, the “Permanent
Disability” of Executive shall mean Executive’s inability, because of mental or
physical illness or incapacity, whether total or partial, to perform one or more
of the material functions of Executive’s position with or without reasonable
accommodation, for a period of: (i) 90 consecutive calendar days or (ii) an
aggregate of 120 days out of any consecutive 12 month period, and which entitles
Executive to receive benefits under a disability plan provided by the Company. 
In the event of a termination of employment under this section, Executive shall
be entitled to following, subject to Section 4(g): (i) a lump sum amount equal
to any earned, but unpaid, Annual Cash Bonus, if any, for the year prior to the
year of termination, less taxes and withholdings, payable on the sixtieth (60th)
day following Executive’s termination of employment; (ii) a lump sum amount
equal to any earned, but unpaid, Base Salary, if any, through the date of
Executive’s termination of employment, less taxes and withholdings, which shall
be payable on the first payroll date after Executive’s termination of
employment; (iii) a lump sum amount equal to any unreimbursed business expenses,
if any, pursuant to and in accordance with Section 3(e), incurred through the
date of Executive’s termination of employment; and (iv) a pro rata portion of
any Annual Cash Bonus, to the extent earned based on actual performance by the
Company, that Executive would have been eligible to receive hereunder in the
year of termination, based on the percentage of the fiscal year that shall have
elapsed through the date of Executive’s termination of employment, payable at
such time as any such Annual Cash Bonuses are paid to active senior executives
of the Company.

 

(d)           Other Terminations.  Executive shall not be entitled to the
post-termination benefits set forth in Section 4(a), Section 4(b) or
Section 4(c) above if his employment with the Company ceases for any reason
other than his termination by the Company without Cause, his resignation for
Good Reason or his termination as a result of his death or Permanent Disability;
it being understood that if Executive’s employment with the Company ceases or
terminates for any other reason, he will not be entitled to any severance

 

5

--------------------------------------------------------------------------------


 

or post-termination benefits or payments, whether hereunder or pursuant to any
policy of the Company, other than a lump sum amount equal to any earned, but
unpaid, Base Salary, if any, through the date of Executive’s termination of
employment, less taxes and withholdings (payable on the first payroll date after
Executive’s termination of employment), and a lump sum amount equal to any
unreimbursed business expenses, if any, pursuant to and in accordance with
Section 3(e), incurred through the date of Executive’s termination of
employment; provided, that this paragraph shall not alter Executive’s rights or
obligations he may have or be subject to in connection with or with respect to
his equity interests in Holdings, and Executive’s indemnification rights shall
continue to be governed in accordance with any Directors and Officers Liability
Insurance Policy that the Company may maintain and/or with the Company’s
certificate of incorporation or by-bylaws or similar governing document, and
otherwise in accordance with Section 7.

 

(e)           Cause Definition.  For purposes of this Agreement, “Cause” means
(i) material failure by Executive to perform Executive’s employment duties
(other than as a consequence of any illness, accident or disability),
(ii) continued, willful failure of Executive to carry out any reasonable lawful
direction of the Company, (iii) material failure of Executive to comply with any
of the applicable rules of the Company contained in its Employee Handbook or any
other Company policy, (iv) fraud, willful malfeasance, gross negligence or
recklessness of Executive in the performance of employment duties, (v) willful
failure of Executive to comply with any of the material terms of this Agreement,
(vi) other serious, willful misconduct of Executive which causes material injury
to the Company or its reputation, including, but not limited to, willful or
gross misconduct toward any of the Company’s other employees, and
(vii) conviction of a crime (or a pleading of guilty or nolo contendere), other
than one which in the opinion of the Board does not affect Executive’s position
as an employee of the Company.

 

(f)            Good Reason Definition. For purposes of this Agreement, “Good
Reason” means (i) a material and adverse reduction in the nature or scope of the
responsibilities of, or title held by, Executive, including, for the avoidance
of doubt, any action as a result of which Executive no longer has the title of
Chief Executive Officer of the Company; (ii) a material breach by the Company of
this Agreement; (iii) the transfer or relocation of Executive’s principal place
of employment to a location that is more than 50 miles from both of the
Company’s offices in North Billerica, Massachusetts, without Executive’s prior
consent; or (iv) prior to the First Public Offering (as defined in the
Shareholders Agreement) of Holdings or the Company, whichever occurs earlier,
the removal of Executive from the Board or any failure to elect Executive to the
Board; provided, however, that, with respect to each of items (i) through
(iv) in this paragraph, Executive must notify the Company in writing within
thirty (30) days of the occurrence of such event, delineating with specificity
the facts constituting the Good Reason and requesting that the Company remedy
the situation (“Notice to Cure”), and the Company shall be given thirty (30)
days from the date of receipt of the Notice Cure to remedy the alleged
occurrence. Failing such a cure, a termination of employment by Executive for
Good Reason shall be effective on the date following the expiration of such cure
period.  For the avoidance of doubt, (x) a change in Executive’s reporting
relationships, including but not limited to a change in the number of direct or
indirect reports to Executive, shall not constitute a material and adverse
reduction in Executive’s responsibilities, and (y) commensurate with Executive

 

6

--------------------------------------------------------------------------------


 

performing his duties as CEO, Executive will be expected to work at the
Company’s headquarters in North Billerica, Massachusetts, as necessitated by
business demands or as reasonably requested by the Board.

 

(g)           Separation Agreement and General Release.  The payments and
benefits set forth in Sections 4(a), 4(b) and 4(c) above shall be expressly
conditioned upon Executive’s (or his estate or legal representatives, in the
case of Section 4(c)) execution and delivery to the Company of a Separation
Agreement and General Release in a form that is acceptable to the Company (the
“Separation Agreement”) and such Separation Agreement becoming irrevocable
within sixty (60) days following Executive’s termination of employment;
provided, that any payments or benefits otherwise due prior to such sixtieth
(60th) day shall be paid on such sixtieth (60th) day. For the avoidance of
doubt, the payments and benefits set forth in Sections 4(a), 4(b) and 4(c) above
shall be forfeited if such Separation Agreement has not been executed, delivered
and become irrevocable within such sixty (60) day period.  Such Separation
Agreement shall contain release language substantially similar to the language
set forth in Exhibit C attached hereto.

 

(h)           Section 280G.  If, immediately prior to a “change in ownership or
control” of the Company (within the meaning of Section 280G of the Code
(“Section 280G”)), no stock in the Company is readily tradeable on an
established securities market, then following the execution of any definitive
agreement pursuant to which such “change in ownership or control” transaction
would be effected, but in any event prior to the consummation of such change in
ownership or control, the Company shall (i) solicit a waiver from Executive
pursuant to which Executive shall waive his right to some or all of any payments
and/or benefits payable as a result of or in connection with the “change in
ownership or control” that would be deemed to constitute “parachute payments”
within the meaning of Section 280G (the “Waived 280G Benefits”) such that all
remaining payments and/or benefits applicable to him shall not be deemed to be
“excess parachute payments” (within the meaning of Section 280G), and
(ii) solicit the approval of the stockholders of the Company (to the extent and
in the manner required under Sections 280G(b)(5)(A)(ii) and 280G(b)(5)(B) of the
Code) of any Waived 280G Benefits and other potential payments and/or benefits
that, if paid or made by the Company could (as reasonably determined by the
Company), in the absence of such stockholder approval, constitute “excess
parachute payments” (“Other Benefits”).  To the extent any of the Waived 280G
Benefits or Other Benefits are not so approved by the stockholders as
contemplated above, such Waived 280G Benefits and Other Benefits shall not be
made or provided.

 

(i)            Board/Committee Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Boards of Directors (and any committees thereof) of Holdings,
Lantheus MI Intermediate, Inc., and any of the Company’s subsidiaries or
affiliates.

 

7

--------------------------------------------------------------------------------


 

5.             Restrictive Covenants.

 

(a)           Confidential Information.

 

(i)            Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including, without limitation, trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals — concerning the past, current or future business, activities and
operations of the Company, its subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board.

 

(ii)           Confidential Information shall not include any information that
is (A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided, that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

(iii)          Except as required by law, Executive will not disclose to anyone,
other than Executive’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided, that Executive may disclose
to any prospective future employer the provisions of Sections 5(a) and 5(c) of
this Agreement provided they agree to maintain the confidentiality of such
terms.

 

(iv)          Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately return to the Company all Company
property and destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Executive’s possession
or control (including any of the foregoing stored or located in Executive’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company, its affiliates and subsidiaries, except that Executive may retain only
those portions of any personal notes, notebooks and

 

8

--------------------------------------------------------------------------------

 

diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware and
promptly return any other Company property in Executive’s possession.

 

(v)           The provisions of this Section 5(a) shall survive the termination
of Executive’s employment for any reason.

 

(b)           Intellectual Property.

 

(i)            If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.  A list
of all such material Works as of the date hereof is attached hereto as
Exhibit D.

 

(ii)           If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any Company resources (“Company Works”), Executive shall
promptly and fully disclose such works to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

(iii)          Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works.  The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

 

(iv)          Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works.  If the Company is unable for any other
reason to secure Executive’s signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney-in-fact, to act
for and on Executive’s behalf to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

9

--------------------------------------------------------------------------------


 

(v)           Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.  Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant.  Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest.  Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

 

(vi)          The provisions of this Section 5(b) shall survive the termination
of Executive’s employment for any reason.

 

(c)           Covenant Against Competition.

 

(i)            Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and the Lantheus Affiliates and
accordingly agrees as follows:

 

i.              During Executive’s employment with the Company and, for a period
of one year following the date Executive ceases to be employed by the Company
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

 

1)            with whom Executive had personal contact or dealings on behalf of
the Company during the one-year period preceding Executive’s termination of
employment;

 

2)            with whom employees reporting to Executive had personal contact or
dealings on behalf of the Company during the one year immediately preceding
Executive’s termination of employment; or

 

3)            for whom Executive had direct or indirect responsibility during
the one year immediately preceding Executive’s termination of employment.

 

ii.             During the Restricted Period, Executive will not directly or
indirectly:

 

1)            engage in any business that competes with the business or
businesses of the Company or any of the Lantheus Affiliates, namely in the
testing, development and manufacturing services for the development,
manufacture,

 

10

--------------------------------------------------------------------------------


 

distribution, marketing or sale of radiopharmaceutical products, contrast
imaging agents, radioactive generators for the global medical imaging and
pharmaceutical industries, and including, without limitation, businesses which
the Company or the Lantheus Affiliates have specific plans to conduct in the
future and as to which Executive is aware of such planning (a “Competitive
Business”);

 

2)            enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

3)            acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or

 

4)            interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of the Lantheus Affiliates and customers, clients,
suppliers, partners, members or investors of the Company or the Lantheus
Affiliates.

 

iii.            Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly, own, solely as an investment, securities
of any Person engaged in the business of the Company or the Lantheus Affiliates
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such Person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

iv.            During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

 

1)            solicit or encourage any employee or consultant of the Company or
the Lantheus Affiliates to leave the employment of, or cease providing services
to, the Company or the Lantheus Affiliates; or

 

2)            hire any such employee or consultant who was employed by or
providing services to the Company or the Lantheus Affiliates as of the date of
Executive’s termination of employment with the Company or who left the
employment of or ceased providing services to the Company or the Lantheus
Affiliates coincident with, or within one year prior to or after, the
termination of Executive’s employment with the Company.

 

(ii)           It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 5(c) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such

 

11

--------------------------------------------------------------------------------


 

maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

(iii)          The provisions of this Section 5(c) shall survive the termination
of this Agreement and Executive’s employment for any reason.

 

(d)           Non-Disparagement.

 

(i)            Executive agrees that, upon and following termination of
Executive’s employment with the Company for any reason, Executive will not make,
publicly or privately, verbally or in writing, any false, disparaging,
derogatory or otherwise inflammatory remarks about any of the Company, its
parent, subsidiaries, and other related and affiliated companies, their employee
benefit plans and trustees, fiduciaries, administrators, sponsors and
parties-in-interest of those plans, and all of their past and present employees,
managers, directors, officers, administrators, shareholders, members, agents,
attorneys, insurers, re-insurers and contractors acting in any capacity
whatsoever, and all of their respective predecessors, heirs, personal
representatives, successors and assigns (collectively, the “Released Parties”)
and/or the conduct, operations or financial condition or business practices,
policies or procedures of the Released Parties to any third party, and Executive
will not make or solicit any comments, statements or the like to the media or to
others that may be considered derogatory or detrimental to the good name and
business reputation of any of the Released Parties; provided, however, that
nothing in this paragraph is intended to prohibit Executive from providing
truthful information to any government entity, arbitrator, or court, or to
otherwise testify truthfully under oath, as required by law.

 

(ii)           Upon and following termination of Executive’s employment with the
Company for any reason, the Board will not make, publicly or privately, verbally
or in writing, any false, disparaging, derogatory or otherwise inflammatory
remarks about Executive in connection with Executive’s employment with the
Company, or make or solicit any comments, statements, or the like to the media
or to others that may be considered derogatory or detrimental to Executive’s
good name and business reputation; provided, however, that nothing in this
paragraph is intended to prohibit the Company or the members of the Board from
providing truthful information to any government entity, arbitrator, or court,
or to otherwise testify truthfully under oath, as required by law.

 

(iii)          It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 5(d) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in

 

12

--------------------------------------------------------------------------------


 

this Agreement is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any of
the other restrictions contained herein.

 

(iv)          The provisions of this Section 5(d) shall survive the termination
of this Agreement and Executive’s employment for any reason.

 

(e)           Reasonable Restrictions; Right to Equitable Relief.  Executive
acknowledges and agrees that the restrictions and covenants set forth in this
Section 5 are reasonable in geographic and temporal scope and in all other
respects and necessary to protect the Company and its legitimate business
interests.  Executive understands and agrees that the Company will be
irreparably injured by any breach of Section 5 and damages would be an
inadequate remedy.  Accordingly, Executive acknowledges that, in the event of
Executive’s breach or threatened breach of this Section 5, the Company shall be
entitled to a restraining order in addition to preliminary, temporary and
permanent injunctive relief or other equitable relief, without the requirement
of posting a bond or other security; provided, however, that the granting of any
such injunctive relief shall not prejudice the Company’s right to seek monetary
damages for any breach of this Section 5 and any damage that they have suffered
thereby, and that the Company shall be entitled to attorneys’ fees and costs
incurred by the Company in enforcing the terms of this Section 5.  Any right to
obtain an injunction, restraining order, or other equitable relief under this
Section 5 shall not be deemed to be a waiver of any right to any other remedy
that the Company may have at law or in equity.  Notwithstanding anything else to
the contrary herein, in the event of any violation by Executive of this
Section 5, the Company shall immediately have no obligation thereafter to make
any payments to or confer any benefits on Executive that are set forth in this
Agreement.

 

6.             Indemnification. Executive shall be indemnified pursuant to and
in accordance with the terms and conditions set forth in the Certificates of
Incorporation of the Company and of Holdings, and in the Company’s or Holdings’
Directors and Officers Liability Insurance Policy then in effect, which policy
shall provide Executive coverage, during and after his employment with the
Company, on the same basis as the Company’s other directors and officers.

 

7.             Successors and Assigns.  This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns and may
be assigned by the Company without Executive’s consent in connection with any
person acquiring, whether by merger, consolidation, purchase of stock, assets or
otherwise, all or substantially all of the Company’s assets and business, and
the successor shall be substituted for the Company under this Agreement.

 

8.             Withholding.  Any payments made or benefits provided to Executive
under this Agreement shall be reduced by any applicable withholding taxes or
other amounts required to be withheld by law or contract.

 

9.             Cooperation. Executive agrees to cooperate fully and in good
faith with the Company and its legal counsel, both during and after his
employment with the Company, in connection with any defense, prosecution or
investigation of any and all actual,

 

13

--------------------------------------------------------------------------------


 

threatened, potential or pending court or administrative proceedings or other
legal matters in which Executive may be involved as a party and/or in which the
Company determines, in its sole discretion, that Executive is a relevant witness
or has relevant knowledge or information.  In connection with such matters,
Executive agrees to notify, communicate and be represented by counsel of the
Company’s choosing, to fully cooperate and work with such counsel with respect
to, and in preparation for, any depositions, interviews, responses, appearances,
or other legal matters, and to testify honestly with respect to all matters. 
Executive is also entitled to appoint, at his request, his own legal counsel in
addition to the Company’s counsel in connection with any legal matters covered
by this Agreement; provided, that, unless such legal matters relate to claims
for which Executive is seeking indemnification, in which case the relevant
insurance policy or other document, agreement or instrument governing
Executive’s to right to seek indemnification shall apply, the Company will pay
the reasonable and documented expenses of Executive’s own legal counsel if it is
determined that Executive’s interests are adverse to or in conflict with those
of the Company and/or that providing counsel to Executive would be a conflict of
interest.

 

10.          Acknowledgement by Executive. Executive represents and warrants
that (i) he is not, and will not become, a party to any agreement, contract,
arrangement, understanding, covenant or restriction contained in any agreement
that in any way restricts or prohibits him from undertaking or performing his
duties in accordance with this Agreement or that restricts his ability to be
employed by the Company in accordance with this Agreement; (ii) his employment
by the Company will not violate the terms of any policy of any prior employer of
Executive regarding competition or solicitation; and (iii) his position with the
Company will not require him to improperly use any trade secrets or confidential
information of any prior employer, or any other person or entity for whom he has
performed services, and that he has not taken with him or disclosed to the
Company any confidential information from any prior employment or any other
entity for whom he has performed services.

 

11.          Section 409A.

 

(a)           The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with or be exempt from Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provisions of Section 409A.

 

(b)           If any payment, compensation or other benefit provided to
Executive under this Agreement in connection with Executive’s “separation from
service” (within the meaning of Section 409A) is determined, in whole or in
part, to constitute “nonqualified deferred compensation” (within the meaning of
Section 409A) and Executive is a specified employee (as defined in
Section 409A(a)(2)(B)(i)) at the time of separation from service, no part of
such payments shall be paid before the day that is six months plus one day after
the date of separation or, if earlier, ten business days following Executive’s

 

14

--------------------------------------------------------------------------------


 

death (the “New Payment Date”).  The aggregate of any payments and benefits that
otherwise would have been paid and/or provided to Executive during the period
between the date of separation of service and the New Payment Date shall be paid
to Executive in a lump sum on such New Payment Date.  Thereafter, any payments
and/or benefits that remain outstanding as of or following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 

(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A), and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service
(within the meaning of Section 409A).

 

(d)           All expenses or other reimbursements as provided herein shall be
payable in accordance with the Company’s policies in effect from time to time,
but in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive. 
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A: (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

(e)           For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., payment shall be made within 30 days following the date of termination),
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

12.          Amendment; Waiver.  This Agreement may not be modified, amended or
waived in any manner, except by an instrument in writing signed by both parties
hereto.  The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

13.          Governing Law and Forum Selection.

 

(a)           All disputes, claims or controversies arising out of or relating
to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby, shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State,
without regard to the conflict of laws principles of such State.

 

15

--------------------------------------------------------------------------------


 

(b)           In connection with any litigation arising out of or relating to
this Agreement, the negotiation, execution, delivery, performance or validity of
this Agreement, or the transactions contemplated hereby, each of the parties
hereto irrevocably and unconditionally (i) consents to submit to the sole and
exclusive jurisdiction of (x) any state court of the State of Delaware having
subject matter jurisdiction over the matter and sitting in the city of
Wilmington, Delaware or (y) any court of the United States located in the State
of Delaware, if under applicable law exclusive jurisdiction over the matter is
vested in the federal courts; (ii) agrees not to commence any litigation
relating thereto except in the courts identified in accordance with clause
(i) hereof and waives any objection to the laying of venue of any such
litigation in any such court; and (iii) agrees not to plead or claim in any such
court that such litigation brought therein has been brought in an inconvenient
forum.  Each of the parties hereto agrees that service of process may be made on
such party by prepaid certified mail with a proof of mailing receipt validated
by the United States Postal Service constituting evidence of valid service. 
Service made pursuant to the preceding sentence shall have the same legal force
and effect as if served upon such party personally within the State of Delaware.

 

14.          Entire Agreement.  This Agreement between the Company and Executive
and the other agreements and arrangements referred to herein, each as amended
from time to time, contains the entire agreement and understanding of the
parties hereto with respect to the matters covered herein and supersedes all
prior or contemporaneous negotiations, commitments, agreements and writings with
respect to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations there-under.  This Agreement may not be changed or
terminated orally but only by an agreement in writing signed by the parties
thereto.

 

15.          Counterparts.  This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

 

16.          Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.          Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of the is Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision or portion of such provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

18.          Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

 

16

--------------------------------------------------------------------------------


 

To the Company:

 

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, Massachusetts 01862

Attention: General Counsel

 

To Executive:

 

Jeffrey Bailey

[                 ]

or, if Executive moves, at his last address on record with the Company.

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by courier or certified or registered U.S. mail,
upon receipt.

 

[Remainder of page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and Executive has executed this
Agreement, as of the day and year first written above.

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

 

By

/s/ LANTHEUS MEDICAL IMAGING, INC.

 

Name:

 

Title:

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

LANTHEUS MI HOLDINGS, INC.

 

 

 

 

 

By

/s/ LANTHEUS MI HOLDINGS, INC.

 

Name:

 

Title:

 

Date: May 8, 2013

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

/s/ Jeffrey Bailey

 

Jeffrey Bailey

 

Date: May 8, 2013

 

 

[Signature Page to Bailey Employment Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Prior Works

 

None

 

--------------------------------------------------------------------------------
